MEMORANDUM**
Arsene Beaudelaire Doho, a native and citizen of the Ivory Coast, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Doho’s motion to reopen based on new evidence. The newspaper articles Doho submitted do not establish prima facie eligibility for asylum because Doho failed to show that the current government or the rebels fighting the government would be interested in Doho. See Ramirez-Alejandre v. Ashcroft, 319 F.3d 365, 376 (9th Cir.2003).
We lack jurisdiction to review the BIA’s decision dismissing Doho’s appeal of an immigration judge’s denial of his application for asylum, withholding of removal, and protection under the Convention Against Torture because Doho did not file *785his petition fox' review with this Court within 30 days of the BIA’s ox’der of dismissal, and the motion to reopen does not toll the time to file a petition for review. See Martinez-Serrano v. INS, 94 F.3d 1256,1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED AS TO MOTION TO REOPEN; PETITION FOR REVIEW DISMISSED AS TO BIA’S DECISION TO DISMISS APPEAL OF APPLICATIONS FOR ASYLUM, WITHHOLDING OF REMOVAL, AND PROTECTION UNDER THE CONVENTION AGAINST TORTURE.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.